Citation Nr: 1136990	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-42 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from September 1974 to August 1977 with subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified at a Board video conference hearing in April 2011 before the undersigned.  A hearing transcript has been associated with the claims file.  At the hearing, the Veteran stated that he wished to proceed without representation.  

The issue on appeal was characterized by the RO as entitlement to service connection for schizoaffective disorder.  The Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for a psychiatric disability, to include schizoaffective disorder, as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file shows that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Where VA has actual notice that an appellant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2) (2011).  As long as a reasonable possibility exists that these SSA records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  A review of the record reveals that VA has not attempted to obtain these federal records of which VA is on notice.  Accordingly, the Board finds that a remand is required to obtain the outstanding SSA records.

Moreover, the Veteran has indicated that he has received continuous treatment for his psychiatric condition at the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois (formerly Westside VAMC) and the Edward Hines, Jr. VAMC in Hines, Illinois.  However, the claims file only includes records from approximately 1995 to 1996 from both facilities as well as March 2007 to October 2007 records from Jesse Brown VAMC.  The Board also observes that in May 2007, records were requested from Westside from January 1993 to the present.  However, it does not appear that a response has been received.  In sum, it seems that all of the Veteran's treatment records have not been associated with the claims file.  As VA medical records are constructively of record and must be obtained, the RO should obtain all VA treatment records from the date of discharge to the present from the Jesse Brown VAMC and the Edward Hines, Jr. VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Jesse Brown VAMC and the Edward Hines, Jr. VAMC and obtain and associate with the claims file all outstanding records of treatment from the Veteran's date of discharge to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After any additional records are associated with the claims file, if and only if these records suggest that a current psychiatric disability may be associated (a low threshold) to the Veteran's active duty service or demonstrate pertinent continuous symptomatology since service, schedule the Veteran for an appropriate psychiatric examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disability is related to service.  For any diagnosed psychoses, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that such became manifested within 1 year from the Veteran's separation from service (he was discharged in August
 1977).

An etiological opinion must be provided for all Axis I diagnoses and a thorough rationale should be provided for any opinion expressed.

4.  If an examination is necessary, thereafter, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Paul Sorisio 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

